Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 08/13/2021. Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 08/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,893,081 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s summary of the interview is acknowledged. Remarks p. 8.
Applicant’s arguments, see Remarks p. 8, filed 08/13/2021, with respect to rejection(s) under section 103 have been fully considered and are persuasive.  The rejection(s) under section 103 of all claims has been withdrawn. 
Applicant’s arguments, see Remarks pp. 8-9, filed 08/13/2021, with respect to double patenting rejection(s) have been fully considered and are persuasive.  The double patenting rejection(s) of all claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach: establishing, by a client application on a host client device, a connection with a second client device to initiate a collaborative editing session to edit a content item with the second client device, the content item being displayed via a native application on the host client device, the client application being different from the native application; receiving, by the client application, document editing information from the second client device; translating the document editing information into a document editing command to place a cursor into an overlay based on position information; providing, to the native application, the document editing information and the document editing command; and generating for display, by the native application based on the document editing command and the document editing information, at least a portion of the document editing information processed by the native application based on the document editing command.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455